DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 14, drawn to a method for producing a dielectric film.
Group II, claim(s) 15 – 17, 27 – 30, drawn to a composition for chemical vapor deposition of a dielectric film.
Group III, claim(s) 18 – 26, drawn to a use.
Group IV, claim(s) 31, drawn to a film formed by a method.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species A: Porogen precursor
	A-1: substituted or unsubstituted cyclic hydrocarbon having the formula CnH2n wherein n = 4 to 14
	A-2:  a substituted or unsubstituted hydrocarbon of the general formula CnH(2n+2)-2y wherein n = 2-20, y = 0-n, n = 4 to 14
	A-3: substituted or unsubstituted singly or multiply unsaturated cyclic hydrocarbon having the formula CnH2n-2x wherein x is the number of unsaturated sites in the molecule and n = 4 to 14
A-4: a substituted or unsubstituted bicyclic hydrocarbon having the formula CnH2n-2 wherein n = 4 to 14, 
A-5: a substituted or unsubstituted multiply unsaturated bicyclic hydrocarbon having the formula CnH2n-(2-+2x), where x is the number of unsaturated sites in the molecule, and n = 4 to 14, wherein the number of carbons in the bicyclic structure is between 4 and 12, and f.) a substituted or unsubstituted tricyclic hydrocarbon having the formula CnH2n-4 where n = 4 to 14, where the number of carbons in the tricyclic structure is between 4 and 12
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claims 1 – 3, 5 – 12, 15 – 31.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group IV lack unity of invention to Groups I - III because the group IV does not share the same or corresponding technical feature.

Group I - III  and the species of A lack unity of invention because even though the inventions of these groups require the technical feature of an alkoxysilacyclic or acyloxysilacylic compound with a porogen, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Virtis et al. US 2015/0364321 A1 and McAndrew et al. US 2010/0052115.  Virtis generally discloses a composition for producing a porous low k dielectric film; wherein the composition includes a porogen and an alkyl-alkoxysilacylic compound (Abstract, [0007], [0024], [0033] – [0035]).  Virtis discloses that the composition has the general structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and recites a specific example of alkyl-alkoxysilacylic compound 1-methyl-1-ethoxy-1silacyclopentane:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Virtis does not expressly teach an alkoxysilacylic or an acyloxysilacylic compound with the structure recited in claim 33 with the claimed X and Y groups both are independently selected from a group consisting of OR1 OR2 and OC(O)R3. 
However, Andrews discloses a precursor for depositing dielectric films (Abstract; [0055]; Claim 6) such as 1, 1-diethoxy-1-silacylopent-3-ene having the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Andrews further discloses the incorporations of porogens to further aid in creating the low-k dielectric film ([0053]). Furthermore, Andrews disclsoes that the valencies of atoms in precursors may be satisfied by other groups such as alkyl groups, 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the composition of Virtis by substituting the alkyl group with an additional alkoxy groups becuse Andrews suggests that such groups are known equivalent subsituents for the purpose of producing low-k dielectric films in film deposition techniques, and one of ordinary skill in the art would be able to make such a substitution with a reasonable expectation of success. Thus, no special technical feature exists linking the groups and species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717